     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 1 of 9 Page ID #:37450



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      MACK E. JENKINS (Cal. Bar No. 242101)
4     Assistant United States Attorney
      Chief, Public Corruption & Civil Rights Section
5     MAX B. SHINER (Cal. Bar No. 187125)
      Deputy Chief, Violent & Organized Crime Section
6     WILSON PARK (Cal. Bar No. 239527)
      Assistant United States Attorneys
7     Violent & Organized Crime Section
           1500/1300 United States Courthouse
8          312 North Spring Street
           Los Angeles, California 90012
9          Telephone: (213) 894-2091/3308/5796
           Facsimile: (213) 894-6436
10         E-mail:    mack.jenkins@usdoj.gov
                      max.shiner@usdoj.gov
11                    wilson.park@usdoj.gov

12    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
13

14                             UNITED STATES DISTRICT COURT

15                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

16    UNITED STATES OF AMERICA,                No. CR 14-338(A)-SJO-42

17               Plaintiff,                    GOVERNMENT’S RESPONSE TO DEFENDANT
                                               ERSKIN CARTER’S SENTENCING
18                     v.                      MEMORANDUM
19    TYRINE MARTINEZ, et al.,                 Sentencing Date:       3/29/21
       [ERSKIN CARTER]                         Sentencing Time:       11:30 a.m.
20
                 Defendants.
21

22          Plaintiff United States of America, by and through its counsel
23    of record, the United States Attorney’s Office for the Central
24    ///
25    ///
26    ///
27    ///
28    ///
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 2 of 9 Page ID #:37451



1     District of California, hereby files its Response to Defendant ERSKIN

2     CARTER’s Sentencing Memorandum.

3     Dated: March 22, 2021                Respectfully submitted,

4                                          TRACY L. WILKISON
                                           Acting United States Attorney
5
                                           BRANDON D. FOX
6                                          Assistant United States Attorney
                                           Chief, Criminal Division
7

8                                                /s/
                                           MAX B. SHINER
9                                          Assistant United States Attorney

10                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 3 of 9 Page ID #:37452



1     I.    INTRODUCTION

2           Defendant ERSKIN CARTER is the last of 72 co-defendants to be

3     sentenced in this case.      Defendant pleaded guilty on October 23,

4     2017.      The Presentence Report (“PSR”) was filed on December 11, 2017

5     (CR 3043).     The government filed objections to the PSR on

6     December 26, 2017 (CR 3067).       The government filed a sentencing

7     position on April 2, 2018 (CR 3366).

8           After nearly three years of delay, and following the retirement

9     of District Judge S. James Otero, who presided over two jury trials

10    and all of the sentencings in this case (save one), defendant filed a

11    sentencing memorandum on March 2, 2021 (CR 4185).          While not

12    disputing the offense level set forth in the PSR, defendant asks this

13    Court to impose a sentence of time served, which would amount to

14    approximately half of the sentence called for by the erroneously low

15    Guidelines range that the Probation Office proposes.

16          The government submits the following arguments and exhibits in

17    response to defendant’s Sentencing Memorandum and sentence

18    recommendation.

19    II.   ARGUMENT

20          A.     The Sentencing Guidelines Call for a Base Offense Level of
                   43 for the Murder Conspiracy Because of His Admissions in
21                 the Plea Agreement Without Regard to Whether Defendant
                   Carter Personally Murdered Victim W.S.
22

23          As admitted in the plea agreement (CR 2783 at ¶ 16.c.), and as

24    conceded in defendant’s sentencing memorandum (CR 4185 at p.4),

25    defendant took part in a racketeering conspiracy involving conspiracy

26    to commit murder as one of the racketeering acts.          Defendant errs, as

27    did the Probation Office, in ignoring this fact and arguing that the

28    base offense level for the murder conspiracy should be 33.

                                              1
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 4 of 9 Page ID #:37453



1          The reason for the error is simple:         the relevant Guidelines

2     section calls for an increase in the base offense level where “the

3     offense resulted in the death of a victim.”         USSG § 2A1.5(c).

4          Defendant states that he “adamantly denies and disputes the

5     government’s position that [he] personally participated in [the

6     murder of W.S.] or any other murder.”        (CR 4185 at p.4.)     However,

7     while the evidence is clear and convincing that he did indeed

8     participate in that murder, such a finding is not required to trigger

9     the application of cross reference in § 2A1.5.          Rather, the first

10    degree murder guideline applies when the “offense resulted in the

11    death of a victim.”     The evidence is overwhelming that Broadway

12    Crips’ murder conspiracy resulted in many, perhaps countless, deaths.

13         The murder of W.S. was just one of the deaths caused by the

14    Broadway Crips racketeering conspiracy in which defendant admitted

15    his participation.     While this Court was not privy to the evidence

16    presented at the trials in this matter, this evidence involved a long

17    history of murders committed by the gang.         Perusal of the attached

18    transcripts of sentencing hearings of co-defendants in this matter
19    reveals that Judge Otero found that members of the Broadway Crips did

20    commit murders as part of the racketeering conspiracy.           (See, e.g.,

21    Exhibit 1 (Transcript of Sentencing of Marquis Shaw) at pp.10-11

22    (court finds defendant participated in two murders).)

23         Defendant’s position that his offense cannot be found to have

24    resulted in the death of a victim presents a logical inconsistency.

25    Defendant admitted his agreement to a murder conspiracy as part of

26    the gang’s racketeering.      If defendant’s claim is that he was not a

27    part of the W.S. murder conspiracy, or any other murder conspiracy of

28    a particular victim, he must have simply admitted that the offense

                                              2
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 5 of 9 Page ID #:37454



1     involved a general agreement that the gang commits murder as a

2     racketeering activity.      But factually, this generalized agreement

3     that the gang conspires to murder must also trigger the Section 2A1.1

4     cross reference, in that it is beyond refute that the Broadway Crips

5     killed many victims as part of its racketeering conduct.

6          Had this Court presided over the trials in this matter, there

7     would be little need for discussion on this point.          Each of the

8     trials in this case involved evidence that one of the main activities

9     of the Broadway Crips was murder.       In fact, in the trial of defendant

10    Tony Gordon, about whom no evidence that he personally murdered a

11    victim was presented, the jury nevertheless found, after hearing

12    substantial evidence of the Broadway Crips’ racketeering activities,

13    that the gang’s pattern of racketeering activity included acts

14    involving murder. 1    (Exhibit 3 at p.2.)

15         Clearly defendant knew of these criminal activities.           As

16    defendant admits in his sentencing memorandum, “Defendant would, in

17    support of the racketeering and drug conspiracies, direct younger

18    Broadway Crips members to engage in violence against rivals and
19    insubordinate members. . . . There are other statements of fact

20    supporting Defendant’s plea that acknowledge the violence with which

21    the Broadway Crips would engage.”       (CR 4185 at p.4.)      As someone who

22    had a longstanding membership in the Broadway Crips and, in fact,

23    directed other members to engage in violence, defendant cannot

24    credibly claim that his agreement to the gang’s murder conspiracy did

25    not involve the death of a victim.        Section 2A1.1’s base offense

26    level of 43 therefore applies.

27

28         1 Co-defendant Tony Gordon was sentenced to 360 months’
      imprisonment. (CR 2564.)
                                         3
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 6 of 9 Page ID #:37455



1          B.    Defendant’s Claim that There is Insufficient Reliable
                 Information to Support a Finding that Defendant is
2                Accountable for the Murder of W.S. has Repeatedly Been
                 Rejected
3

4          The evidence of defendant’s involvement in the murder of W.S. is

5     compelling, and the claim that it rests solely on the word of a

6     cooperating witness or that the evidence cannot support defendant’s

7     involvement has been repeatedly rejected by Judge Otero.

8          For example, co-defendant Ravon Murrley, who also participated

9     in the shooting of W.S., entered into a plea agreement similar to

10    defendant’s.    As did defendant, Murrley pleaded guilty to the

11    racketeering conspiracy and admitted that the racketeering involved

12    conspiracy to commit murder.       (CR 2782 at ¶ 16.c.)     Further, as is

13    the case here, the parties had no agreement as to the base offense

14    level for the racketeering conspiracy.        (Id. At ¶ 19.)     The Probation

15    Office did the same calculation it did here, calculating a total

16    offense level of 31 for murder conspiracy under USSG § 2A1.5.

17    (Exhibit 2 (transcript of sentencing of Ravon Murrley) at p.5.)

18         Judge Otero, who presided over this case for six years, two jury
19    trials, and 70 sentencings, found that the Probation Office had

20    erred, and concluded that the evidence was clear and convincing that

21    Murrley, along with defendant, participated in the murder of W.S.:

22         And the totality of the evidence here reflects, you know,
           some extreme conduct. Separate and apart from that, the
23         government has, in the Court's view, established by clear
           and convincing evidence that the defendant – that Mr.
24         Murrley -- that Mr. Murrley not only has he been a long-
           time member and committed several acts of violence, but the
25         government has established by clear and convincing
           evidence, with the exhibits that have been referenced here,
26         that he participated in the murder of WS, along with other
           coconspirators, including Carter, Pete and Perez.
27
           I presided over the trial. And then there is another person
28         of Mister -- is it Piget [sic] III. This is the murder,

                                              4
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 7 of 9 Page ID #:37456



1           and this is all corroborated by the confidential source,
            but the murder was in reference to a killing of a Broadway
2           Gangster Crips member that happened on the 6th of May,
            2012. And then thereafter the defendant and others
3           retaliated against a gang that they believed responsible
            for the murder, and that was the East Coast Crips.
4

5     (Exhibit 2 at pp.17-18. (emphasis added).)         The Court based this

6     finding on the same evidence presented here (See Government’s

7     Objection to Presentence Report for Defendant Erskin Carter at

8     attached exhibits (CR 3067)) and further noted that the Probation

9     Office simply did not analyze this evidence:

10          The probation officer didn’t do, in response to the
            government’s objections, did not do a substantive response,
11          but just simply reiterated that they were -- that the
            probation officer was standing by the initial position that
12          the -- the level is 31 and not 43.

13                                         * * *

14          It appears that the probation officer simply chose to
            ignore the government’s substantive pleading supporting its
15          objections and didn’t really delve into the reasoning or
            rationale as to why it was inaccurate.
16

17    (Exhibit 2 at pp.8-9.)      The Court, acting on the same facts as

18    established here, concluded that the base offense level was 43, and
19    the Guidelines range 360 months to life imprisonment:

20          The Court, having considered the sentencing factors in
            Title 18, 3553, the Guideline range of 360 to life, the
21          Court making a determination that clear and convincing
            evidence establishes that the defendant was involved in the
22          murder of WS. Again, the weapon that he used, the UZI
            jammed, and so the bullets from the -- from the UZI were
23          not the bullets that killed WS, but he was involved with
            the others as articulated by the Court.
24
            The defendant is -- so the total offense level is 40 with
25          acceptance of responsibility, and the Criminal History
            Category is VI. There is a 60-month statutory mandatory
26          minimum as to Count Twelve.

27    (Exhibit 2 at pp.24-25 (emphasis added).)

28    ///

                                              5
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 8 of 9 Page ID #:37457



1           Similarly, Judge Otero found that co-defendant Marquis Shaw, who

2     was described as one of the drivers in the shooting of W.S., should

3     be held responsible for that murder, based entirely on the testimony

4     of the cooperating witness, as corroborated by the FBI’s

5     investigation.    (Exhibit 1 at pp.60-61.)

6           Defendant further claims that the evidence of his participation

7     in the murder of W.S. cannot be substantiated because it relies

8     solely on the word of a cooperating witness.         However, not only was

9     the account of the murder of W.S. corroborated in numerous ways by

10    the FBI investigators, the implication that the cooperating witness’

11    testimony is not reliable was directly refuted by Judge Otero:

12          In reference to the testimony of [cooperating witness], I
            would just comment that, for the most part, I tend to
13          dismiss the testimony of cooperating witnesses who have
            much to gain in their endeavor to cooperate with the
14          Government in seeking reduced sentences. That being said,
            that testimony is often considered if it’s corroborated.
15          Personally, I thought [cooperating witness’] testimony in
            this case was some of the most compelling I've ever heard
16          from a cooperating witness. He appeared to be extremely
            honest and forthright. He expressed his reasons why he was
17          testifying on behalf of the Government. I thought his
            testimony was convincing and persuasive and compelling.
18
19    (Exhibit 1 at pp.55-56 (emphasis added).)

20          C.   A Sentence in Line with the Government’s Recommendation is
                 Necessary to Avoid Sentencing Disparities
21

22          Defendant’s recommended sentence would create a gross disparity

23    in sentences between similar defendants in this case.           A number of

24    co-defendants who participated in the shooting of W.S. have received

25    ///

26    ///

27    ///

28    ///

                                              6
     Case 2:14-cr-00338-GW Document 4203 Filed 03/22/21 Page 9 of 9 Page ID #:37458



1     sentences in line with the government’s recommendation, based on the

2     same or similar evidence presented here:

3             •   Co-defendant Murrley, whose plea agreement and conduct were
4                 most similar to defendant’s, received a sentence of

5                 216 months’ imprisonment.       (CR 4053.)

6             •   Co-defendant Joshua Perez, who pleaded guilty mid-trial,
7                 admitting the facts of the shooting of W.S., was sentenced

8                 to 360 months’ imprisonment.       (CR 3963.)

9             •   Co-defendant Marquis Shaw, who Judge Otero found should be
10                held responsible for the murder of W.S. (among other

11                violent conduct), despite not being convicted of the RICO

12                conspiracy, was sentenced to 420 months’ imprisonment.

13         Clearly, defendant’s request for a sentence of time-served

14    (approximately 81 months) is an unjustified variance from the

15    presumptive sentencing range, and moreover, would create gross

16    sentencing disparities with similar co-defendants.

17    III. CONCLUSION

18         For the foregoing reasons, the government respectfully asks the

19    Court to reject defendant’s request for a downward variance and

20    impose the government’s recommended 240-month sentence.

21    Dated: March 22, 2021                Respectfully submitted,

22                                         TRACY L. WILKISON
                                           Acting United States Attorney
23
                                           BRANDON D. FOX
24                                         Assistant United States Attorney
                                           Chief, Criminal Division
25
                                                 /s/
26                                         MAX B. SHINER
                                           Assistant United States Attorney
27
                                           Attorneys for Plaintiff
28                                         UNITED STATES OF AMERICA

                                              7
